Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 1/31/2019.   
Claims 1-5 are pending. 
Signed copies of the IDS’ are attached. 
The Drawings filed 1/31/2019 are noted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poynter (US 2018/0036632) in view of Drone Derby, (NPL, attached March 24, 2015.) 
Regarding Claims 1, 4 & 5: Poynter discloses an unmanned air vehicle racing system, (abstract, drone race), comprising: at least one unmanned air vehicle (Fig. 1 drones 4), which transmits data on a taken image to a server, (¶ 41, ¶ 35 drones equipped with cameras transmitting video to computing devices including a server); a track, (Fig. 1, ¶ 37, race track), which comprises: a plurality of obstacles which detects time information, speed information, direction information, and altitude information when the unmanned air vehicle passes through the obstacles, and which transmits data on the detected information to the server, (¶¶ 37, 38, obstacles equipped with sensors detecting time, speed, direction, relative RFID position to the sensor indicates altitude).
Poynter discloses  the server which processes the data received from the unmanned air vehicle, and which calculates a score of the unmanned air vehicle participating in a race based on the data, received from the plurality of obstacles, according to a set algorithm; and an electronic scoreboard which receives the processed data and data on the calculated score from the server, and which displays a 2D or 3D image taken by the unmanned air vehicle and score information and ranking information of the unmanned air vehicle. (Fig. 4, ¶¶ 47, 48, server calculates score according to an algorithm, i.e., which user is ahead in the race at a give point, electronic scoreboard displays the video feed data, along with score and ranking.) 
Poynter does not make explicit, a plurality of guide bars which is located among the plurality of obstacles, and which indicates traveling directions of the unmanned air vehicle. However, the NPL, Drone Derby teaches a drone race track where users set the track shape, lay obstacles and lay arrows 
Regarding Claim 2: Poynter in view of Drone Derby teaches wherein the track is a variable track in which a shape in which the plurality of obstacles and the plurality of guide bars are arranged is varied into a set shape, (Drone Derby Pages 3-4.) 
Regarding Claim 3: Poynter in view of Drone Derby shows that each obstacle is a gate through which the drone must pass (Fig. 2, gate 8), a sensor unit which is provided in a set location, and which detects time information, speed information, direction information, and altitude information when the unmanned air vehicle passes through the gate; a communication unit which transmits data on the information, detected by the sensor unit, to the server; and a control unit which controls overall operation, (See Claim 1 discussion.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715